Uourt of Claims jurisdiction; transfer of case to district, court. — On October 6, 1976 the court entered the following order:.
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges. . . ■
- “This case comes before the court on plaintiff’s motion, filed May 19,1976, to transfer this case to the United States District Court for the District of Columbia, and defendant’s opposition thereto. The case has been considered without oral argument.
“Without passing upon the issues which will be before the District Court, the court concludes that it is in the interest of justice to grant plaintiff’s motion and to transfer the case under 28 U.S.C. § 1506 to the United States District Court for the District of Columbia so that that court can decide for itself whether plaintiff has presented a claim within the jurisdiction of the .district courts.
*343“Tbiis transfer is made on the assumption that plaintiff will seek, as he says he will, to substitute the Maritime Admin-. istrator for the United States as party defendant. The Clerk of this court will forward the record in this court to the Clerk of that court.
“it IS SO ORDERED.”